



Exhibit 10.1



FIRST AMENDMENT
TO
THIRD AMENDED AND RESTATED
ADVISORY MANAGEMENT AGREEMENT




This First Amendment to The Third Amended And Restated Advisory Management
Agreement (the “Amendment”) is entered into as of the 8th day of July, 2015 by
and between Behringer Harvard Opportunity REIT I, Inc., a Maryland corporation
(the “Company”), and Behringer Harvard Opportunity Advisors I, LLC, a Texas
limited liability company (the “Advisor”), as successor in interest to Behringer
Harvard Opportunity Advisors I LP, a Texas limited partnership (the “Predecessor
Advisor”).
RECITALS
WHEREAS, the Company and the Advisor previously entered into that certain Third
Amended and Restated Advisory Management Agreement dated May 15, 2013 (the
“Agreement”), which was renewed by the agreement of the parties for an
additional one-year term on May 6, 2014 and extended through June 15, 2015 by
the mutual agreement of the parties on May 8, 2015.
WHEREAS, on June 15, 2015 the Company and the Advisor agreed to renew the term
of the Agreement by one month to July 15, 2015.
WHEREAS, pursuant to Section 6.06 of the Agreement, the Company and the Advisor
desire to amend the Agreement to cap the Personnel Costs and Shared Service
Burden payable to the Advisor under the Agreement under certain circumstance and
to waive certain Acquisition Fees.
WHEREAS, the Company and the Advisor desire to renew the Agreement as amended by
this Amendment for an additional term of ten months to May 15, 2016.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, the parties
hereto, intending to be legally bound hereby, do hereby agree as follows:
1.    Defined Terms. Any term used herein that is not otherwise defined herein
shall have the meaning ascribed to such term as provided in the Agreement.
2.    Amendment to Article I. Effective as of January 1, 2015, Article I is
hereby amended by deleting the defined term “Shared Service Burden” in its
entirety and adding the following definitions:
Business Operations Infrastructure Costs.  Indirect costs associated with
maintaining business operations infrastructure that can be shared with other
investment funds sponsored by Affiliates of the Advisor to achieve operational
cost efficiency, including: (1) network infrastructure, computers and
information technology; (2) business center costs; (3) office management
services; (4) human resource services; (5) office space costs; (6) rent for
office space for shared service functions; (7) office furniture and equipment;
(8) telephone and communications; (9) general office supplies costs; and
(10) kitchen food & beverage costs. Each of these cost elements of the Advisor
and its Affiliates are allocated based on a reasonable methodology that
associates the time, effort and costs attributable to each investment fund.





First Amendment to Third Amended and Restated Advisory Management Agreement

--------------------------------------------------------------------------------



Hard Costs.  The actual costs of goods, services, and materials incurred for the
benefit of the Company, including: (1) mobile phones and personal communication
costs; (2) travel and hotel expenses; (3) meals and entertainment;
(4) conference fees and related charges; (5) employee recruiting fees;
(6) employee relocation costs; (7) employee gifts and other; (8) contract labor;
(9) education and training; (10) dues, subscriptions and licenses; (11) office
supplies; (12) printing costs; (13) computer accessories and software and
licensing costs; (14) postage, shipping and courier expenses. Generally, hard
costs are considered attributable to an entire department (such as the cost of
office supplies) and are allocated using the same allocation metric used for the
department’s Fully Burdened Costs (e.g. time logs). In certain circumstances,
hard costs attributable to specific personnel such as mobile phones are
allocated based upon the same allocation metric as the individual’s Fully
Burdened Costs.
HPT. Harvard Property Trust, LLC, an Affiliate of the Advisor and the legal
employer of Advisor Personnel.
RETA Personnel. Advisor Personnel who are regularly assigned to the Real Estate
Transaction Administration department of HPT. RETA Personnel are a subset of
Advisor Personnel and provide services to the Advisor, its Affiliates and other
investment funds sponsored by or associated with HPT in connection with asset
acquisition, financing and disposition of assets.
RETA Services. Services provided by RETA Personnel in connection with the sale
or other disposition of Assets. RETA Services include management of the Asset
disposition process and performance of services in support of disposition
transactions, including the review and preparation of due diligence materials
associated with sale or other disposition of Assets, the supervision or
performance of site visits, tenant interviews, review of rent rolls,
verification of leases and other contracts relating to the ownership, capital
structure or operations of an Asset, and review of environmental and property
conditions.
3.    Amendment to Article III. Effective as of January 1, 2015, Article III,
Section 3.02(a) of the Agreement is hereby deleted in its entirety and replaced
with the following:
(a)    In addition to the compensation paid to the Advisor pursuant to
Section 3.01, the Company reimburse the Advisor for the specified cost of all
expenses paid by the Advisor in connection with the services it provides to the
Company pursuant to this Agreement, including, but not limited to:
(i)    Intentionally deleted;
(ii)    Acquisition Expenses (except for Audit Expenses which are reimbursable
under Section 3.02(a)(xiv) below) paid or incurred by the Advisor on behalf of
the Company; provided that such Acquisition Expenses must be documented by
reasonably detailed and itemized invoices. Nothing in this Section 3.02(a)(ii)
shall be construed to require the Advisor to pay or reimburse any Acquisition
Expenses that are paid or incurred by the Company;
(iii)    the actual cost of goods, services and materials used by the Company
and obtained from Persons not affiliated with the Advisor, other than
Acquisition Expenses, including brokerage fees paid in connection with the
purchase and sale of Shares or other securities;

2




First Amendment to Third Amended and Restated Advisory Management Agreement

--------------------------------------------------------------------------------



(iv)    interest and other costs for borrowed money, including discounts, points
and other similar fees;
(v)    taxes and assessments on income or property and taxes as an expense of
doing business;
(vi)    costs associated with insurance required in connection with the business
of the Company or by the Board;
(vii)    expenses of managing, operating and disposing of Assets owned by the
Company, whether payable to an Affiliate of the Company or a non-affiliated
Person (other than Personnel Costs, Hard Costs, or Business Infrastructure Costs
with respect to employees or independent contractors of the Advisor or its
Affiliates providing services to the Company or its Affiliates, which will be
reimbursed pursuant to Section 3.02(a)(xiii) below). For the avoidance of doubt,
expenses set forth in this clause (vii) shall not include any payment by an
Owner (as defined therein) to the Manager (as defined therein) under the Second
Amended and Restated Property Management and Leasing Agreement dated as of
December 29, 2006, by and among the Company, the Partnership and HPT Management
Services LP, a Texas limited partnership, as amended from time to time;
(viii)    all expenses in connection with payments to the Board for attendance
at meetings of the Board and Stockholders;
(ix)    intentionally deleted;
(x)    expenses connected with payments of Distributions in cash or otherwise
made or caused to be made by the Company to the Stockholders;
(xi)    expenses of organizing, revising, amending, converting, modifying, or
terminating the Company or the Articles of Incorporation;
(xii)    expenses of any third-party transfer agent for the Shares and of
maintaining communications with Stockholders, including the cost of preparation,
printing, and mailing annual reports and other Stockholder reports, proxy
statements and other reports required by governmental entities;
(xiii)    administrative expenses, including Personnel Costs, Hard Costs and
Business Infrastructure Costs (in each case only to the extent reasonably
allocated, in good faith, for that portion of the personnel or service provided
to the Company, the Partnership or any Joint Venture on the Company’s behalf)
except that:
(A)    the Company shall not reimburse the Advisor for any portion of any
Personnel Costs (as determined by the Advisor based on its review of the time
sheets or other billing records and receipts of the Advisor Personnel)
attributable to the Advisor Personnel while performing asset management,
acquisition services, or services related to any potential or actual entry into
a Loan or Revised Loan;
(B)    if the Board of Directors of the Company has preapproved the provision
of, and the budget for, RETA Services with respect to an Asset,

3




First Amendment to Third Amended and Restated Advisory Management Agreement

--------------------------------------------------------------------------------



the Company shall reimburse the Advisor for any Personnel Costs, Hard Costs and
Business Infrastructure Costs (as determined by the Advisor based on its review
of the time sheets or other billing records and receipts of the Advisor
Personnel) attributable to the RETA Personnel while performing the preapproved
RETA Service up to the maximum amount of Personnel Costs, Hard Costs and
Business Infrastructure Costs approved by the Board of Directors with respect to
the particular RETA Service; and
(C)    Excluding preapproved RETA Services, which will be reimbursable as
provided in Section 3.02(a)(xiii)(B), the Company shall not reimburse the
Advisor for services rendered by Advisor Personnel during 2015 more than
$1.1 million for reimbursable Personnel Costs, $0.3 million for reimbursable
Hard Costs, or $0.3 million for reimbursable Business Infrastructure Costs;
(xiv)    Audit Expenses and third-party accounting and legal fees and expenses
incurred by or on behalf of the Company; and
(xv)    Acquisition Expenses paid or incurred by the Advisor in connection with
acquisition transactions that were not completed or closed by the Company.
4.    Partial Waiver of Acquisition Fee. The Advisor, on behalf of itself and
its Affiliates and its and their respective successors and assigns, hereby
waives the Company’s obligation to pay $200,000 in Acquisition Fees that would
otherwise become due and payable to the Advisor with respect to the Company’s
investment in The Ablon at Frisco Square multifamily development located in
Frisco, Texas.
5.    Amendment to Article IV. The Company and the Advisor desire to renew the
Agreement for a ten-month term to expire on May 15, 2016. Therefore,
Section 4.01 of the Agreement is hereby deleted in its entirety and replaced
with the following:
4.01    Term; Renewal. Subject to Section 4.02, this Agreement shall continue in
force until May 15, 2016. Thereafter, this Agreement may be renewed for an
unlimited number of successive one-year terms upon mutual consent of the
parties. It is the duty of the Board to evaluate the performance of the Advisor
annually before renewing the Agreement, and each such renewal shall be for a
term of no more than one year.
6.    Continuing Effect. Except as otherwise set forth in this Amendment, the
terms of the Agreement shall continue in full force and effect and shall not be
deemed to have otherwise been amended, modified, revised or altered.
7.    Counterparts. The parties agree that this Amendment has been or may be
executed in multiple counterparts, each of which shall be deemed an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Amendment shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories. This Amendment, to the extent signed and delivered by means of
electronic mail or a facsimile machine, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were an original signed version thereof
delivered in person. No party to this Amendment shall raise the use of
electronic mail or a facsimile machine to deliver a signature or the fact that
any signature was transmitted or communicated through the use of electronic mail
or a facsimile machine as a defense to the formation or enforceability of a
contract and each party hereto forever waives any such defense.
Amendment as of the date first written above.
 
BEHRINGER HARVARD OPPORTUNITY REIT I, INC.
 
 
 
 
 
 
 
By:
/s/ Steven J. Kaplan
 
 
Steven J. Kaplan
 
 
Chairman of the Board
 
 
 
 
 
 
 
BEHRINGER HARVARD OPPORTUNITY ADVISORS I, LLC
 
 
 
 
 
 
 
By:
/s/ Michael D. Cohen
 
 
Michael D. Cohen
 
 
Executive Vice President






4




First Amendment to Third Amended and Restated Advisory Management Agreement